            Case 4:17-cv-04405-HSG Document 540-1 Filed 07/14/21 Page 1 of 3
                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

                                          Case No.: 17-cv-04405-HSG
                          Case Name: Plexxikon Inc. v. Novartis Pharmaceuticals Corporation

                                 TRIAL SHEET, EXHIBIT and WITNESS LIST

JUDGE:                                 PLAINTIFF ATTORNEY:                   DEFENSE ATTORNEY:
Haywood S. Gilliam, Jr.                Daralyn Durie; Kira Davis; Eugene     Thomas Steindler; Paul
                                       Nikolov                               Schoenhard; Nicole Jantzi; David
                                                                             Mlaver
TRIAL DATE:                            REPORTER(S):                          CLERK:
7/14/2021                              Raynee Mercado                        Kelly Collins

PLF   DEF   DATE/TIME              EVI.
NO.   NO    OFFERED         ID     REC    DESCRIPTION                                                    BY


            7:55A                         Judge enters the courtroom. Court and counsel discuss
                                          housekeeping matters.
            8:42A                         Judge exits the courtroom.
            8:50A                         Judge reenters the courtroom.
            8:52A                         Jury enters the courtroom.
                                          Deposition videos are shown.
            9:23A                         Witness Zuosheng Liu is called and sworn under direct
                                          examination. Direct examination by Ms. Durie begins.
4                                         Previously admitted.
1                                         Previously admitted.
            9:50A                         Cross examination of witness Zuosheng Liu by Mr. Steinkler
                                          begins.
            9:58A                         Zuosheng Liu excused.
                                          Deposition video is played.
            10:00A                        Witness Gregory Leonard is called and sworn under direct
                                          examination. Direct examination by Ms. Davis begins.
                                          Mr. Leonard is deemed an expert.
                                          Demonstrative is shown.
187                         X      X      12/10/2015 Q4 2015 Quarterly Sales Analysis.


                                                         1
             Case 4:17-cv-04405-HSG Document 540-1 Filed 07/14/21 Page 2 of 3
Case Number: 17-cv-4405-HSG
Case Name: Plexxikon Inc. v. Novartis Pharmaceuticals Corporation

                          TRIAL SHEET, EXHIBIT and WITNESS LIST
                                        (Continued)
 PLF   DEF   DATE/TIME        EVI.
 NO.   NO    OFFERED     ID   REC    DESCRIPTION                                                    BY
             10:21A                  Jury is given a 10-minute break.
             10:21A                  Judge exits the courtroom.
             10:30A                  Judge reenters the courtroom.
             10:30A                  Jury reenters the courtroom.
             10:31A                  Direct examination of witness Gregory Leonard continues.
 379                                 Previously admitted.
 185                     X    X      10/22/2014 – Letter re: Draft Consideration Allocation
                                     statement/Draft Allocation Statement.
 190                     X    X      3/1/2015 – Deed of Amendment and Restatement Relateing
                                     to the Sale and Purchase Agreement between GSK and
                                     Novartis AG.
 217                     X    X      2/14/2017 – Solid Tumors Franchise 2017 Strategic Plan.
 350                     X    X      2/7/2019 – Tafinlar 2018 hardcoded.
 351                     X    X      Tafinlar US Income/Expense sheet Q4 2017 – Q4 2017.
                                     Demonstrative shown.
 108                     X    X      4/18/2006 – License Agreement between GSK and Japan
                                     Tobacco Inc.
                                     Demonstrative is shown
             11:17A                  Cross examination of witness Gregory Leonard by Mr.
                                     Schoenhard begins.
             12:04P                  Jury is given a 15 minute break.
             12:05P                  Judge exits the courtroom.
             12:20P                  Judge reenters the courtroom.
             12:22P                  Jury reenters the courtroom.
             12:23P                  Cross examination of witness Gregory Leonard by Mr.
                                     Schoenhard continues.
             12:26P                  Redirect examination of witness Gregory Leonard by Ms. Davis
                                     begins.
                                                  2
             Case 4:17-cv-04405-HSG Document 540-1 Filed 07/14/21 Page 3 of 3
Case Number: 17-cv-4405-HSG
Case Name: Plexxikon Inc. v. Novartis Pharmaceuticals Corporation

                           TRIAL SHEET, EXHIBIT and WITNESS LIST
                                         (Continued)
 PLF   DEF    DATE/TIME        EVI.
 NO.   NO     OFFERED     ID   REC    DESCRIPTION                                                        BY
 379                                  Previously admitted.
                                      Demonstrative is shown.
              12:33P                  Re-cross examination of witness Gregory Leonard by Mr.
                                      Schoenhard begins.
              12:34P                  Gregory Leonard is excused.
                                      Stipulation offered and read by Plaintiff.
              12:36P                  Plaintiff rests its case in chief.
                                      Counsel for defendant makes an oral Rule 50 motion. The
                                      Court takes the motion under submission.
              12:38P                  Witness Ahmed El Nawawi is called and sworn under direct
                                      examination. Direct examination by Ms. Jantzi begins.
                                      Demonstrative is shown.
       2587               X    X      Market Share Slide.
              1:03P                   Cross examination of witness Ahmed El Nawawi by Ms. Davis
                                      begins.
              1:16P                   Redirect examination of witness Ahmed El Nawawi by Ms.
                                      Jantzi.
              1:19P                   Ahmed El Nawawi excused.
              1:20P                   Witness Phil S. Baran, Ph.D. is called and sworn under direct
                                      examination. Direct examination by Mr. Shoenhard begins.
              1:29P                   Jury is admonished and recessed until 8:30 a.m. on 7/15/2021.
              1:32P                   Judge exits the courtroom. Court is in recess until 8:00 a.m. on
                                      7/15/2021.




                                                     3
